Citation Nr: 0620145	
Decision Date: 07/11/06    Archive Date: 07/21/06

DOCKET NO.  03-11 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
also claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
January 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Buffalo, New York 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The case was remanded in January 2004 for proper VCAA notice 
and additional development.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  Upon a review of the file, it appears that this case 
must be remanded for proper notice to the veteran under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The veteran served on active duty in the United States Army 
from February 1966 to January 1969, which included being 
stationed in the Republic of Korea for almost a year.  His DD 
Form 214 confirms his overseas posting in the Republic of 
Korea.  Service personnel records confirm that actual dates 
of his service in Republic of Korea were from January 1968 to 
January 1969.  While in the Republic of Korea he was assigned 
to the 7th Battalion (Hawk), 5th Artillery Division.  His MOS 
(military occupational specialty) is noted as a radar 
repairman on the Hawk Missile System. 

The veteran alleges exposure to herbicides while stationed in 
the Republic of Korea, resulting in the development of 
peripheral neuropathy.  VA outpatient treatment records from 
the neurology clinic indicated that as a veteran who served 
in the Republic of Korea, it was likely that his disability 
was secondary to herbicide exposure.

The veteran underwent a VA neurological examination in April 
2005, upon which all of his service records were reviewed.  
He reported herbicide exposure and stated that since his 
discharge from the military, he has had intermittent problems 
with initially very mild sensory complaints in his feet.  
This has developed over the years to progressive and painful 
sensory neuropathy.  The examiner opined that his impairments 
were all related to a progressive motor sensory neuropathy 
that is progressive and as least as likely as not related to 
his prior Agent Orange exposure.  The examiner was unable to 
provide an etiology for his neuropathy.

Reference is made to VA M21-1MR (Manual Rewrite), Part IV, 
subpart ii, section C, 10J, that instructs VA to submit a 
request to the U.S. Army and Joint Services Records Research 
Center (JSRRC) for verification of the location of a 
veteran's unit if he/she alleges service along the DMZ in the 
Republic of Korea between April 1968 and July 1969, and was 
assigned to a unit other than one listed in the table above. 

In the present case, the veteran was not assigned to a unit 
with known exposure to herbicides; however, he was stationed 
in the Republic of Korea during a time period possibly 
associated with herbicide use in the Republic of Korea.  

In view of the foregoing, the case is remanded for the 
following actions:

1.  The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should furnish to the U.S. 
Army Joint Services Records Research 
Center (JSRRC) all information necessary 
for verification of the location of the 
veteran's unit or units during his period 
of service in the Republic of Korea.  
Specifically, the RO should furnish to 
the JSRRC the veteran's dates of service 
in the Republic of Korea, and the unit or 
units to which he was assigned.  Any 
additional information felt to be 
necessary for the verification of the 
location of the veteran's unit or units 
in the Republic of Korea should also be 
furnished to the JSRRC.  All information 
obtained, including any and all responses 
from the JSRRC, should be made a part of 
the veteran's claims folder.

3.   If and only if it is determined that 
the veteran's unit or units, and, by 
definition, the veteran, was in fact 
exposed to herbicides in the Republic of 
Korea, the veteran should be afforded a 
VA examination by neurologist.  All 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review took place must be included the 
examination report.  Following completion 
of the examination, the examiner should 
specifically comment as to whether the 
veteran's peripheral neuropathy, which 
was first diagnosed many years following 
his discharge from service, as likely as 
not had its origin as the result of 
exposure to Agent Orange in the Republic 
of Korea.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order. The veteran need take no action until otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



